     Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KEVIN R. COMEAUX                              *               CASE NO. 19-12801

      vs.                                     *               SECT. S(3)

UNITED STATES OF AMERICA                      *               JUDGE LEMMON

                                              *               MAG. DOUGLAS

      DEFENDANT’S MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
      MOTION IN LIMINE AND DAUBERT MOTION TO EXCLUDE/LIMIT
       DR. WATSON FROM OPINING ON BIOMECHANICS, ACCIDENT
            RECONSTRUCTION, AND PHYSICS BECAUSE HE IS
       (1) NOT QUALIFIED AND (2) HIS OPINIONS ARE UNRELIABLE

       NOW INTO COURT, through the undersigned Assistant United States Attorneys,

comes Defendant, the United States of America, and opposes Plaintiff Kelvin R. Comeaux’s

motion in limine and Daubert motion to exclude/limit Dr. Watson from opining on

biomechanics, accident reconstruction, and physics because he is (1) not qualified and (2) his

opinions are unreliable. Rec. Doc. 12. Quite specifically, Plaintiff’s motion only seeks to limit

Dr. Watson’s opinions of biomechanics/accident reconstruction in respect to Dr. Watson’s

opinion of Plaintiff’s shoulder injury. However, Plaintiff has not challenged Dr. Watson’s

expertise as an orthopedic surgeon to render general causation opinions as to Plaintiff’s shoulder

injury. Moreover, Plaintiff is not challenging Dr. Watson’s expertise as an orthopedic surgeon

to render opinions as to Plaintiff’s injuries to his neck, back, and/or SI joints.

       Despite the tone of Plaintiff’s motion, Dr. Watson is not – and the United States will not

offer him as – an expert in accident reconstruction or biomechanics. However, Dr. Watson will

be offered as an expert in orthopedic surgery to render an opinion on Plaintiff’s shoulder injury.

Dr. Watson opines that Plaintiff’s shoulder injury was not caused by the subject accident since


                                                  1
     Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 2 of 7




the labral tear shows evidence of tendinosis and is more likely than not degenerative in nature

(an opinion shared by Plaintiff’s own physician, Dr. Lurie). Yet, Plaintiff has honed in on a

single, contextual statement by Dr. Watson as grounds for his motion – Dr. Watson noted that

pursuant to guidance from the American Academy of Orthopedic Surgeons (AAOS) Plaintiff’s

body would have moved toward the direction of the collision, opposite of Plaintiff’s injured

shoulder. However, as an expert orthopedic surgeon, Dr. Watson is permitted to rely on facts and

data reasonably relied on by other experts in his field.

       Dr. Watson will first offer expert testimony on the lack of objective evidence of

Plaintiff’s claimed injuries as a result of this accident based on his review of Plaintiff’s medical

records and his medical expertise. Secondly, he will offer testimony about specific courses he

has taken on the effects of certain collisions and injury causing mechanisms generally. The

classes in which Dr. Watson has attended have been sponsored by the AAOS and are naturally

accepted in the medical community; thus, Dr. Watson is permitted to rely on the conclusions

instructed in these classes.

       Additionally, the United States asserts that Dr. Watson’s expert medical testimony on

the lack of objective evidence of injury alone is admissible and sufficient to show that Plaintiff’s

claimed injuries are not a result of this accident. Still, his additional testimony based on material

obtained from the AAOS is also admissible as reliable and accepted, and simply bolsters Dr.

Watson’s own admissible medical opinion that this accident did not cause Plaintiff’s claimed

injuries. Plaintiff provided no basis for this Court to find that Dr. Watson’s testimony and

opinions are inadmissible under either Daubert or the Rules of Evidence. Moreover, in a bench

trial such as this, the Court has much discretion to weigh the credibility of the witness at trial.

Therefore, Plaintiff’s instant objection to Dr. Watson’s report and opinions should be denied.



                                                 2
      Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 3 of 7




I.     Dr. Watson is a qualified board certified orthopedic surgeon.

       The United States hired Dr. Watson, a board certified orthopedic surgeon, to evaluate

Plaintiff’s medical records and render opinions on Plaintiff’s claimed injuries resulting from the

accident at issue. See generally Rec. Doc. 12-2. Dr. Watson practices in general orthopedics,

which includes shoulder, spine, knees, hips, feet, and ankles. See generally Rec. Doc. 12-4, pp.

7-9. In addition, Dr. Watson has attended courses by the AAOS on the biomechanics of vehicle

collisions and passenger mechanics. Id. at pp. 90-91. Specifically, Dr. Watson attended the

AAOS Whiplash and Other Reported Injuries: The Science of Accident Reconstruction and

Impact/Vehicular Biomechanics just this year.

       Dr. Watson is fully qualified to testify as an expert in orthopedic surgery. Plaintiff has

not disputed that fact. The United States also does not dispute that Dr. Watson is not a technical

accident reconstructionist or biomechanical engineer. However, the fact that he is not an expert

in accident reconstruction or biomechanical engineering alone is insufficient to wholly exclude

Dr. Watson’s opinions under Daubert and the Federal Rules of Evidence because as an expert,

he is permitted to rely on outside acceptable facts and data.

II.    Dr. Watson properly relied on guidance from the AAOS to bolster his opinions.

       In Daubert, the Supreme Court held that a trial court has a duty to screen expert testimony

for both its relevance and reliability. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). An expert’s opinion must have a “reliable

basis in the knowledge and experience of his discipline.” Id. at 592, 113 S.Ct. at 2796.

Specifically, the court must determine that the reasoning and methodology underlying the

testimony is scientifically valid and that the reasoning and methodology can properly be applied

to the facts in issue. Id. at 592–93, 113 S.Ct. at 2796. In addition, under Federal Rule of Evidence

703, an expert must base his opinion on facts and data of a type reasonably relied on by experts

                                                 3
     Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 4 of 7




in the field. Id. at 595, 113 S.Ct. at 2797–98.

       When evaluating the reliability of expert testimony, a district court may rely on the

following illustrative (but not exhaustive) list of factors: has the expert’s theory or technique (1)

can be or has been tested; (2) has been subjected to peer review and publication; (3) has a known

or potential rate of error or standards controlling its operation; and (4) is generally accepted in

the relevant scientific community. Id. at 593-94, 113 S.Ct. 2786. It is the district court’s

responsibility to ensure that an expert, whether basing testimony on professional studies or

personal experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the field. Kumho Tire Co. v. Carmichael, 526 U.S. 137,

152, 119 S.Ct. 1167, 1167, 143 L.Ed.2d 238 (1999) (emphasis added). The Fifth Circuit has

read Daubert to permit expert testimony on causation when the testimony is grounded in the

methods and procedures of medical science, and medical doctors may testify on causation based

upon a review of medical records, the doctor’s experience, and a broad review of the literature.

Carroll v. Morgan, 17 F.3d 787, 789-90 (5th Cir. 1994). Dr. Watson based his opinions on both

his personal experience and specific instructions by the AAOS. His testimony is therefore

reliable and admissible.

       During his deposition, Plaintiff’s counsel spent a significant amount of time questioning

Dr. Watson on his experience and training to support the opinion Plaintiff is seeking to strike.

See e.g. Rec. Doc. 12-4, pp. 88-93. Dr. Watson freely admits he is not a biomechanical engineer

and is not seeking to be admitted as one in this matter. Id. However, Dr. Watson does explain

the specific training he received directly from the AAOS to bolster and provide context to his

opinion of Plaintiff’s shoulder injury. Id. Indeed, Dr. Watson describes videos and material

presented at AAOS training that generally illustrate how individuals move and react to different



                                                  4
       Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 5 of 7




types of accidents. Id. Ignoring the description of training provided by Dr. Watson, Plaintiff’s

counsel simply presses the issue that Dr. Watson is not a biomechanical engineer, a point that is

not contested by Defendant. Id.

        Moreover, Plaintiff’s instant motion seemingly ignores that Dr. Watson’s causation

opinion on Plaintiff’s shoulder injury is based on the review of the objective diagnostic imaging

and Plaintiff’s own subjective complaints, Rec. Doc. 12-2 at pp. 13-14. Any biomechanical

engineering opinion is merely provided secondarily to give context to and bolster his opinion.

Id. More importantly, Plaintiff has provided no evidence to show that the AAOS guidance on

which Dr. Watson relied is in any way unacceptable, unreliable, or in any other way an

inappropriate addition for Dr. Watson’s opinions. Dr. Watson’s opinions, therefore, are reliable

and admissible under Daubert and the Federal Rules of Evidence.

III.    If anything, Plaintiff’s objections to Dr. Watson’s opinions go to the credibility
        and weight of those opinions, not admissibility.

        The Supreme Court noted in Daubert, “[v]igorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596, 113

S.Ct. 2798. It is a general rule that questions related to the bases and sources of an expert’s

opinion affect the weight to be assigned that opinion rather than its admissibility, and should be

left for the fact finder’s consideration. United States v. 14.38 Acres of Land, More or Less Sit.

In Leflore County, Miss., 80 F.3d 1074, 1077 (5th Cir. 1996) (quoting Viterbo v. Dow Chemical

Co., 826 F.2d 420, 422 (5th Cir. 1987)).

        This matter is set for a bench trial on March 8, 2021, which means the Court will be the

trier of fact. The Fifth Circuit has held that “[m]ost of the safeguards provided for in Daubert

are not as essential in a case such as this where a district court judge sits as the trier of fact in place

                                                    5
     Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 6 of 7




of a jury.” Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000). As this Court itself noted, Daubert

requires a choice of admit or exclude, but a judge in a bench trial should have the discretion to

admit questionable technical evidence, but then only give it the weight it deserves. See In re

Bordelon Marine, Inc., 2012 WL 1804632, at *2 (E.D.La. 2012) (quoting Thompson v. Rowan

Cos., 2007 WL 724646, at *1 (E.D.La. 2007)).

       Unlike Rivera v. Robinson, 2020 WL 4504705 (E.D. La. 2020), which was a jury trial,

here, this Court will be the ultimate fact finder, and it will be up to the Court to determine what

weight and credibility to give to Dr. Watson’s testimony at trial, not a jury. Plaintiff’s objections

to Dr. Watson’s testimony can be raised via cross-examination, and after hearing all of the

evidence, the Court will decide whether to accept or reject Dr. Watson’s opinions. Wholesale

exclusion of Dr. Watson’s opinions is therefore not warranted at this time. Also, in Rivera, this

Court rejected Sergeant McClelland based on the methodology used to determine a specific fact

in his opinion. Id. at *2. Specifically, Sergeant McClelland was tasked with determining the

speed of one of the drivers, a key fact to determine liability. Id. Since Sergeant McClelland did

not use a correct methodology, his opinion was rejected. Id. Here, Dr. Watson is charged with

determining causation of Plaintiff’s alleged injuries. Further, Dr. Watson opined that the

objective injury to Plaintiff’s shoulder - the labral tear - showed evidence of tendinosis and is

more likely than not degenerative in nature. This opinion was reached by reviewing the objective

findings in the MRI in correlation with Plaintiff’s delayed subjective complaints. Rec. Doc. 12-

2 at pp. 13-14. To date, none of Plaintiff’s physicians, as well as Dr. Watson, have opined that

Plaintiff suffered an acute labral tear as a result of the subject accident. Dr. Watson merely states

contextually that, pursuant to standards set forth by the AAOS, Plaintiff’s body wouldn’t have

moved in a manner to create the labral tear, which is not surprising given the objective diagnostic



                                                 6
      Case 2:19-cv-12801-MVL-DMD Document 22 Filed 12/29/20 Page 7 of 7




imaging illustrate a degenerative change, not an acute tear. Id. Therefore, Plaintiff’s reliance on

Rivera is misplaced and the Court should hear all testimony to determine credibility at trial.

IV.    Conclusion.

       For the reasons stated herein, the Court should summarily deny Plaintiff’s motion in

limine and Daubert motion to exclude/limit Dr. Watson from opining on biomechanics, accident

reconstruction, and physics because he is (1) not qualified and (2) his opinions are unreliable.

                                             Respectfully submitted,
                                             PETER G. STRASSER
                                             UNITED STATES ATTORNEY

                                             /s/ Brock D. Dupre
                                             MARY KATHERINE KAUFMAN (#32719)
                                             BROCK D. DUPRE (#28563)
                                             Assistant United States Attorneys
                                             650 Poydras Street, Suite 1600
                                             New Orleans, Louisiana 70130
                                             Telephone: (504) 680-3008
                                             Facsimile: (504) 680-3184
                                             Mary.Katherine.Kaufman@usdoj.gov
                                             Brock.Dupre@usdoj.gov
                                             Counsel for the United States of America




                                                7
